         Case 2:18-cv-02158-KHV Document 471-1 Filed 06/23/20 Page 1 of 9




           SETTLEMENT, RELEASE AND CONFIDENTIALITY AGREEMENT

        This Release, Settlement and Confidentiality Agreement (“Agreement”) is entered into by
Plaintiffs and is effective as of the 21st day of May, 2020.

1. Definitions

        “Plaintiffs” shall mean:     D.M.       , a minor, by and through his natural mother and
next friend, Kelli Linn Morgan, and by and through his natural father and next friend, Kevin Ralph
Morgan.

         “Defendants” shall mean: Wesley Medical Center, LLC d/b/a Wesley Medical Center-
Woodlawn, as well as its respective representatives, agents, employees, attorneys, insurers,
affiliated health care providers, past, present and future predecessors, successors, assigns, officers,
directors, shareholders and their attorneys, their respective heirs and legal representatives and any
other persons, corporations, firms or entities on their respective behalf, including specifically Lisa
Judd, RN (hereinafter referred to as the “Wesley Defendants”); and Via Christi Health Systems
d/b/a Via Christi-St. Francis, as well as its respective representatives, agents, employees, attorneys,
insurers, affiliated health care providers, past, present and future predecessors, successors, assigns,
officers, directors, shareholders and their attorneys, their respective heirs and legal representatives
and any other persons, corporations, firms or entities on their respective behalf, including
specifically Aaron Kent, RN (hereinafter referred to as the “Via Christi Defendants”).

        “Action” shall mean: The litigation filed by Plaintiffs against Wesley Medical Center,
LLC; Lisa Judd, RN; Via Christi Health Systems; Aaron Kent, RN; and others in the United States
District Court for the District of Kansas, Case No. 2:18-CV-02158 on or about April 9, 2018.

        “Incident” shall mean: Any medical care or treatment provided by Defendants to D.M.
         in March, 2017.

        “Parties Released” shall include: Defendants, Heath Care Indemnity, Inc. (“HCI”), The
Ascension Health Alliance Self-insured Trust, Kansas Health Care Stabilization Fund and its
Board of Governors (“Fund”) for the settling Defendants mentioned herein only1, together with
any of their subsidiaries, affiliated and related entities, predecessors, assigns, officers, directors,
shareholders, agents, employees, insurers, legal representatives, and any and all other persons or
entities for whose conduct they may be liable or for whom they may be contractually obligated to
provide professional liability or other insurance coverage.

       “Released Claims” shall mean: All claims, causes of action, or interests described in
Section 2 of this Agreement and as defined as “Incident” or “Action” above.

2. Released Claims

1
 The Kansas Health Care Stabilization Fund and its Board of Governors (“Fund”) provides coverage to other named
Defendants who are not part of this settlement. This Agreement shall only release the Fund for only the Defendants
named herein. The Fund is not released as to any other remaining Defendant to this Action who elected Fund
coverage.

                                                   Page 1 of 9
                                                                                                             A
        Case 2:18-cv-02158-KHV Document 471-1 Filed 06/23/20 Page 2 of 9




        For the consideration listed in Section 3 below, Plaintiffs forever release the Parties
Released, from all claims and causes of action, which were or may ever be asserted by Plaintiffs
and/or Plaintiffs’ executors, administrators, successors, assigns, or others, whether such claims or
causes of action are presently known or unknown, asserted or unasserted, present or future, direct
or indirect, which in any way arise out of the Incident and Action, or which in any way involve
the diagnosis, care and treatment, or the failure to diagnose or treat Plaintiffs at any time to the
present, including, but not limited to, any private or other cause of action that arises under contract,
common law, Title XVIII or XIX of the Social Security Act (Pub. L. 74-271), or any other federal
or state law, as currently in effect.

        This Release is intended to cover any and all prior, current or future injuries, damages or
losses, whether known or unknown to the parties to this Agreement, but which may later develop,
or be discovered in connection with the Incident or Action including, but not limited to, wrongful
death claims or loss of consortium claims, and shall be binding on all actual or any possible heirs,
executors, administrators, and assigns.

       Plaintiffs acknowledge that the above-referenced consideration is being accepted as full
compensation for any and all injuries, damages and losses (past, present and future, known or
unknown, asserted or unasserted, direct or indirect), which were or ever could be claimed in
connection with the Incident and Action.

        Plaintiffs waive any claim that this Agreement was not fairly and knowingly made, and
acknowledge the potential uncertainty concerning the full extent of Plaintiffs’ damages, claims or
causes of action. Plaintiffs warrant that no promise or inducement has been offered except as
herein set forth and that this release is executed without reliance upon any statement or
representation by the Parties Released or their representatives concerning the nature and extent of
injuries, and/or damages, claims by third parties against amounts paid under this Agreement,
and/or future medical or non-medical costs or needs, if any, and/or legal liability therefore.

      Plaintiffs specifically waive any private cause of action arising under 42 USC §
1395y(b)(3)(A).

3. Payments

        All sums set forth herein constitute damages on account of personal injuries or sickness,
within the meaning of Section 104(a)(2) of the Internal Revenue Code of 1986, as amended.

        All parties agree to cooperate fully and execute any and all supplementary documents and
to take all additional actions which may be necessary or appropriate to give full force and effect to
the basic terms and intent of this Agreement.

   A. Payments by the Wesley Defendants

        In consideration of the release set forth above and subject to a judicial determination that
the settlement reached is valid, just and equitable, Health Care Indemnity, Inc. and the Fund, on


                                               Page 2 of 9
        Case 2:18-cv-02158-KHV Document 471-1 Filed 06/23/20 Page 3 of 9




behalf of the Wesley Defendants, hereby agree to pay $400,000.00 payable in the following sums
in the manner described below. Settlement monies will be paid pursuant to this agreement and
K.S.A. 40-3403 and K.S.A. 40-3407.

       Within thirty days (30) after the receipt by the Fund of a file-stamped Order approving the
settlement and dismissing the above-named Defendants with Prejudice, and any other required
documents Health Care Indemnity, Inc. and the Kansas Health Care Stabilization Fund will pay:

       1) Health Care Indemnity, Inc. will pay $200,000 payable to Dugan & Giroux Law, Inc.

       2) The Fund will pay $200,000.00 payable to Dugan & Giroux Law, Inc for payment of
          attorney’s fees and expenses and medical liens as described in Section 4, below.

   B. Payments by the Via Christi Defendants

        In consideration of the release set forth above and subject to a judicial determination that
the settlement reached is valid, just and equitable, The Ascension Health Alliance Self-insured
Trust and the Fund, on behalf of the Via Christi Defendants, hereby agree to pay $500,000.00
payable in the following sums in the manner described below. Settlement monies will be paid
pursuant to this agreement and K.S.A. 40-3403 and K.S.A. 40-3407.

        Within thirty days (30) after the receipt by the Fund of a file-stamped Order approving the
settlement and dismissing the above-named Defendants with Prejudice and any other required
documents The Ascension Health Alliance Self-insured Trust and the Kansas Health Care
Stabilization Fund will pay:

       1) The Ascension Health Alliance Self-insured Trust will pay $200,000 payable to Dugan
          & Giroux Law, Inc. for payment of attorney’s fees, expenses and medical liens as
          described in Section 4, below.

       2)    The Fund will pay $248,793.36 payable to Kelli Morgan and Kevin Morgan,
            trustees, for the initial funding of the D.M.   Special Needs Trust.

       3) The Fund will pay $51,206.64 payable to Dugan & Giroux Law, Inc. for payment of
          attorney’s fees, expenses and medical liens as further described in Section 4, below.

4. Medicaid/Medicare Disclosure, Acknowledgement and Release


        As a term of this Agreement, the parties have fully considered Medicare’s potential
interests pursuant to the Medicare Secondary Payer Rules. In so doing, the undersigned have
declared that as of the date this Agreement was signed,        D.M.       was not Medicare eligible
nor within thirty (30) months of becoming Medicare eligible (i.e. was not 65 years of age or older,
was not suffering from end stage renal failure or amyotrophic lateral sclerosis, has not been
receiving Social Security disability benefits for 24 months or longer, does not have a pending
application for Social Security disability determination, and/or has not been denied Social Security


                                             Page 3 of 9
        Case 2:18-cv-02158-KHV Document 471-1 Filed 06/23/20 Page 4 of 9




disability benefits and appealed the denial). This affirmation is a material term of this Agreement
and without which Defendant would not have agreed to enter this Agreement.

        Based on these representations made by Plaintiffs, the parties have determined that
Medicare has no interest in any payments made under this Agreement and no reporting is required
to Medicare. However, if Medicare (including any agency representing Medicare’s interests) later
determines that it does have an interest in the payment made to Plaintiffs pursuant to this
Agreement, Plaintiffs agree to indemnify, defend and hold Parties Released harmless from any
actions by Medicare seeking payment of past, current or future medical expenses for D.M.
         . Further, Plaintiffs agree they shall be solely liable for any and all actions, causes of action,
penalties, claims, costs, services, compensation or the like resulting from any inaccuracy. Plaintiffs
acknowledge Medicare may require them to exhaust the entire settlement proceeds on Medicare
covered expenses should            D.M.       become Medicare eligible within thirty (30) months. As
such, Plaintiffs have declared that as of the date Plaintiffs sign this agreement,          D.M.        has
not received any Social Security Disability benefits. Plaintiffs further agree that            D.M.
will not apply for any Social Security disability programs within the next 30 months. Plaintiffs
shall also hold Parties Released harmless from any and all adverse consequences in the event this
settlement results in the loss of right to Social Security and/or Medicare or Medicaid benefits to
the extent       D.M.         would have been entitled to those benefits absent this settlement.
        Plaintiffs agree to waive any and all future actions against Defendants that pertain to
Medicare including, but not limited to, any private cause of action for damages pursuant to 42
U.S.C. section 1395y(b)(3)(A) et seq.

       In furtherance of Plaintiffs’ independent legal obligation to satisfy any valid lien, Plaintiffs
and their counsel represent they have:

    A. Agreed to settle a claim asserted by the Colorado Department for Health Care Policy and
       Financing (Colorado Medicaid) for the amount of $60,000.00.
            i.    Such lien will be satisfied by Plaintiffs’ counsel out of the proceeds of the
                  settlement funds, which will be payable to Plaintiffs’ counsel as outlined in
                  Section 3 above; and

    B. Agreed to settle a claim asserted by Conduent Payment Integrity Solutions (Conduent) for
       the amount of $43,148.94. Conduent was retained to pursue recovery of medical expenses
       on behalf of Cigna, Case ID 22012263.
            i.    Such lien will be satisfied by Plaintiffs’ counsel out of the proceeds of the
                  settlement funds, which will be payable to Plaintiffs’ counsel as outlined in
                  Section 3 above; and

    C. Agreed to settle a claim asserted by The Rawlings Company for the amount of $60,000.00.
       The Rawlings Company was retained to pursue recovery of medical expenses on behalf of
       Aetna, Reference No. 79234459.
           i.     Such lien will be satisfied by Plaintiffs’ counsel out of the proceeds of the
                  settlement funds, which will be payable to Plaintiffs’ counsel as outlined in
                  Section 3 above; and



                                                Page 4 of 9
        Case 2:18-cv-02158-KHV Document 471-1 Filed 06/23/20 Page 5 of 9




        Plaintiffs represent and warrant that      D.M.       is a Medicaid beneficiary. As a
beneficiary, plaintiffs acknowledge they have considered Medicaid’s interests in accordance with
applicable law and are responsible for identifying any existing Medicaid claims or conditional
payments relating to the injury that is the subject of this settlement and for advising Parties
Released of the amount of any such liens of conditional payments. The Plaintiffs expressly
acknowledge that they have an independent legal obligation to satisfy any Medicaid lien, claim or
interest.

5. Indemnification and Hold Harmless

        The undersigned expressly acknowledges they have an independent legal obligation to
satisfy any valid lien, claim, or interest that any third party may have in proceeds of this settlement,
which the undersigned herein agree is the sole and separate obligation of the undersigned.
Undersigned agrees: (1) to assume all responsibility to timely satisfy any lien, claim, or interest
that any third party may have in proceeds of this settlement; and (2) that they will forthwith satisfy
any such lien, claim, or interest without further action from the Parties Released.

        In the defense of an action to enforce a lien, the undersigned covenants to defend,
indemnify and hold harmless the Parties Released, including all costs and attorney’s fees incurred
in the defense of such claims. .

6. Warranty of Capacity to Execute Agreement

        Plaintiffs warrant that no other person or entity has or has had any interest in the claims or
causes of action referred to in this Agreement and that Plaintiffs have the sole right and exclusive
authority to execute this Agreement and receive the sum specified in it. Plaintiffs shall defend and
indemnify the Parties Released should any other person claim to have an interest in the claims and
injuries described in this Agreement.

7. Confidentiality

        Plaintiffs agree that as part of the consideration for the sums payable under Sections 3(A)
and 3(B) of this Agreement, the terms of this settlement and all negotiations concerning this
settlement shall be and will remain absolutely confidential and shall not be disclosed by Plaintiffs,
by Plaintiffs’ family, by Plaintiffs’ attorneys or any members or employees of the attorney’s firm,
to any person, firm, corporation, entity, media or the internet, except to lien holders (Colorado
Medicaid, Rawlings & Company and Conduent) for the sole purpose of negotiating liens, financial
advisors, attorneys or accountants, if any, or as otherwise directed or required by law. If asked
how the case was concluded, Plaintiffs’ family, Plaintiffs’ attorneys or any members or employees
of the attorney’s firm shall respond by saying that “the matter has been resolved.” Plaintiffs agree
that the names or identities of the Parties Released and the sums payable shall not be disclosed
unless required by law. This Agreement does not apply to preclude the Parties Released from
making any disclosure required by law or as part of any application for accreditation, participation
in health insurance plans, or professional liability insurance, nor does it preclude the Fund from
making disclosure as required by law.



                                              Page 5 of 9
        Case 2:18-cv-02158-KHV Document 471-1 Filed 06/23/20 Page 6 of 9




          In the event the Kansas District Court or any other individual or entity outside of the
Plaintiffs’ family, Plaintiffs’ attorneys or any members or employees of the attorney’s firm or the
Parties Released, makes information about this settlement, or the amounts paid by the Parties
Released, public or responds to appropriate legal inquires by disclosing amounts paid, the above
obligations for Plaintiffs’ family, Plaintiffs’ attorneys or any members or employees of the
attorney’s firm to continue to abide by such confidentiality requirements this provision remain
intact and do not grant any of the parties herein or their representatives or agents herein the right
to speak or write to the media or speak or write publicly about this settlement Agreement, to post
online about the settlement Agreement or the court’s order approving the Agreement and/or
settlement nor to orally or in writing state any information which could be considered disparaging
of any of the parties to this agreement (excluding court testimony under oath required for
continuation of the lawsuit against the remaining defendants).

8. Governing Law

      This Agreement shall be construed and interpreted according to the laws of the State of
Kansas.

9. Delivery of Dismissal with Prejudice

        Concurrently with the execution of this Agreement, counsel for Plaintiffs have delivered
to counsel for the Defendants an executed Dismissal with Prejudice of the Action applicable to
Wesley Medical Center, Lisa Judd, Via Christi Health Systems d/b/a Via Christi-St. Francis, and
Aaron Kent. Plaintiffs have authorized their attorneys to execute this Dismissal on their behalf and
hereby authorizes counsel for Defendants to submit said Dismissal to the Court for approval and
in the form ultimately approved by the Court, to file and enter it as a matter of record.

        Plaintiffs represent that Plaintiffs will receive court approval to enter into this Agreement
and for obtaining dismissal, with prejudice, of the above-described claim.

10. Denial of Liability

       This Agreement expresses a compromise of disputed claims and constitutes a full and
complete settlement of the Released Claims. Liability and responsibility for the Released Claims
is expressly denied by the Parties Released. Regardless of the adequacy of the above
consideration, the acceptance or existence of this Agreement shall not operate as an admission of
any wrongdoing or liability on the part of the Parties Released.

11. Costs

       The parties agree to bear their own fees, costs and expenses.

12. Entire Agreement

       This Agreement contains the entire agreement by the undersigned related to the Released
Claims and there are no other understandings, either written or oral, which affect the terms hereof.


                                             Page 6 of 9
       Case 2:18-cv-02158-KHV Document 471-1 Filed 06/23/20 Page 7 of 9




This Agreement shall be binding on any actual and any possible heirs, executors, administrators,
and assigns of the undersigned. This Agreement may not be modified unless mutually agreed upon
in writing between the Parties Released and the undersigned.

      PLAINTIFFS HAVE COMPLETELY READ THIS AGREEMENT AND FULLY
UNDERSTAND AND VOLUNTARILY ACCEPT IT FOR THE PURPOSE OF FINAL
RESOLUTION AND SETTLEMENT OF ANY AND ALL CLAIMS, DISPUTED OR
OTHERWISE, FOR THE EXPRESS PURPOSE OF PRECLUDING FOREVER ANY OTHER
CLAIMS ARISING OUT OF OR IN ANY WAY CONNECTED WITH THE INCIDENTS,
INJURIES, OR DAMAGES ABOVE MENTIONED.

      PLAINTIFFS RECOGNIZE THAT THE FUTURE COURSE OF PRESENT INJURY OR
OTHER DAMAGES CANNOT BE PREDICTED WITH CERTAINTY. PLAINTIFFS
ASSUME THE RISK THAT THE CLAIMED INJURIES OR DAMAGES MAY WORSEN IN
THE FUTURE AND THAT NEW INJURIES OR DAMAGES MAY DEVELOP. PLAINTIFFS
ACKNOWLEDGE THAT INFORMATION REGARDING CLAIMS MADE IS SUFFICIENT
TO ENTER INTO THIS AGREEMENT AND EXPRESSLY WAIVES ANY CLAIM THAT
THIS RELEASE IS NOT FAIRLY AND KNOWINGLY MADE.

     PLAINTIFFS RECOGNIZE AND UNDERSTAND THAT BECAUSE OF THIS
SETTLEMENT, MEDICARE OR OTHER HEALTHCARE INSURERS OR PAYERS MAY
REFUSE TO PAY FOR FUTURE MEDICAL CARE FOR THE CLAIMED INJURIES, AND
THAT ANY SUCH REFUSAL IN NO WAY AFFECTS OR MODIFIES THE TERMS OF THIS
AGREEMENT.

                            [SIGNATURE PAGES TO FOLLOW]




                                           Page 7 of 9
Case 2:18-cv-02158-KHV Document 471-1 Filed 06/23/20 Page 8 of 9




                                                   D.M.




                                                   D.M.
        Case 2:18-cv-02158-KHV Document 471-1 Filed 06/23/20 Page 9 of 9




The undersigned, attorney for Plaintiffs, in connection with the matters and things set forth in the
foregoing Agreement, hereby:


       1. Approves the form of this Agreement;

       2. Guarantees that the signatures to this Agreement are the signature of the Plaintiffs in
          this Action and the individuals named in this Agreement;

       3. Agrees, as part of the consideration for the settlement and the inclusion of Plaintiffs’
          attorney as payee on the settlement draft, to pay out of the settlement proceeds or
          otherwise resolve all known, unknown, asserted, unasserted, present, future, direct or
          indirect Medicare or Medicaid interests, rights, claims, or liens and any and all other
          liens, interests, and subrogation claims in conjunction with the claimed injuries and
          damages such that the Parties Released shall have no liability for such claims.

       4. Agrees, as part of the consideration for the settlement of this Action and the inclusion
          of Plaintiff’s attorney as payee on the settlement draft, to be bound by the terms of
          Paragraph 17 of this Agreement (relating to confidentiality) as though signing this
          Agreement as a releasing and indemnifying party.

DATED THIS 21st day of May, 2020.


ATTORNEYS FOR PLAINITFFS:



By: /s/ Daniel Giroux                                 By: /s/ Stephen Torline
DUGAN & GIROUX LAW, INC.                              KUCKELMAN TORLINE KIRKLAND
Daniel Giroux, SCID 19375                             Stephen Torline KS #18292
3636 N. Ridge Rd., Suite 100                          Michael J. Kuckelman KS #14587
Wichita, Kansas 67205                                 Benjamin T. Friesen KS#26655
P. 316-721-5500 F. 316-722-7510                       10740 Nall, Suite 250
dan@dgwichitalaw.com                                  Overland Park, Kansas 66211
                                                      Direct dial: 913-948-8615
                                                      Fax: 913-948-8611
                                                      storline@ktk-law.com
                                                      mkuckelman@ktk-law.com
                                                      bfriesen@ktk-law.com




                                             Page 9 of 9
